Opinion issued September 25, 2018.




                                      In The

                             Court of Appeals
                                      For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00772-CV
                           ———————————
                      VICTOR ELGOHARY, Appellant
                                        V.
 TEXAS HALO FUND I, LLC; TEXAS HALO J4T MANAGEMENT, LLC;
    TEXAS HALO J4T AFFILIATE FUND, LLC, ANDREW CLARK;
  WILLIAM WHEELOCK; ROBERT TUCCI; AND DAVID STEAKLEY,
                          Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-24235


               MEMORANDUM OPINION ON REHEARING

      On July 17, 2018, we dismissed this appeal for failure to make arrangements

to pay for the clerk’s record. Appellant later filed a motion for rehearing and a

motion for a take-nothing judgment.
      Both parties now assert that they have reached a settlement agreement

concerning disposition of the case. They collectively ask us to reinstate the case and

then issue a judgment dismissing all claims below with prejudice.

      Accordingly, we grant the motion for rehearing, withdraw our opinion and

judgment of July 17, 2018, and issue this opinion and judgment on rehearing. As

requested, we vacate the trial court’s judgment, signed on September 25, 2017, and

we dismiss the case with prejudice as to all claims and parties. We dismiss any

additional pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.




                                          2